            Case 1:17-cv-00916-CRC Document 55 Filed 07/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
                Defendant.                     )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to this Court’s minute order of June 29, 2020, the parties respectfully confirm

that, as they have previously informed the Court, the parties have reached a tentative agreement,

which is still pending formal governmental approval, to resolve the matter of attorneys’ fees in

this case. The parties still expect to finalize their tentative agreement and dismiss this case

shortly, and regret the delay in doing so. The parties request the Court’s leave to submit a further

joint status report on or before July 20, 2020, if they have not stipulated to the dismissal of this

case by then.



Respectfully submitted,

/s/ James F. Peterson                                  ETHAN P. DAVIS
James F. Peterson                                      Acting Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                      MARCIA BERMAN
425 Third St, SW, Suite 800                            Assistant Director
Washington, DC. 20024                                  Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                        /s/ James Bickford
                                                       JAMES BICKFORD
Counsel for Plaintiff                                  Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
         Case 1:17-cv-00916-CRC Document 55 Filed 07/10/20 Page 2 of 2




                                           1100 L Street NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant
Date: July 10, 2020




                                     -2-
